Order filed, January 14, 2015.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00445-CV
                                 ____________

                        PHYLLIS PITTMAN, Appellant

                                         V.

    R. TRENT CAMPBELL JR. AND BETTE B. CAMPBELL, Appellee


                    On Appeal from the 234th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2011-11815


                                     ORDER

      The reporter’s record in this case was due December 15, 2014. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Norma Duarte, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM